DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed on 17 November 2020.  Claims 12 through 14 have been cancelled. Claims 15 through 18 have been withdrawn.  Claims 1 through 11, 20, and 21 are currently pending and have been examined. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Swedish application SE1850777-2 was filed on 17 November 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 through 8, 20 and 21, drawn to an apparatus and process for estimating a current value using a digital representation of an intangible asset, wherein the improvement comprises an input to a machine learning model comprising at least one class, one or more evaluation parameters obtained from a first data source, and at least one historical value obtained from a second source; wherein the machine learning module is configured to predict a future value of the intangible asset based on the selected inputs; and evaluate the current value of the intangible asset based on the predicted future value for a pre-set time period. The dependent claims (claims 2 through 8, 10, 11, 20, and 21) set forth further limitations on the data analysis performed by the processor and/or machine learning module.
Group II, claims 15 through 18, drawn to a process for enabling trade of intangible assets on a trading platform, comprising estimating, by a valuation estimator or a processor executing a machine learning model, a current value of an intangible asset, wherein inputs to the machine learning module include at least one or a characteristic of the intangible asset, an evaluation parameter, and a historical value; making the intangible asset available to a first-hand market at the estimated current value; determining whether at least a fraction of the intangible asset is sold to one or more investor on a primary market and providing a payout to the intangible asset holder; making the intangible asset available to a second hand market at the estimated current value; and determining whether at least a fraction of the intangible asset is sold on the second hand market, thereafter: updating the value of the intangible asset to a market value based on the price at which it was sold; updating machine learning model based 
The common technical feature of Groups I and II is the use of a processor and input to a machine learning model. The remaining characteristics of Group I and Group II are mutually exclusive characteristics. The process of Group II could be practiced by a completely different apparatus than the apparatus of Group I, and the apparatus of Group I could be used to perform a completely different process than that recited in Group II. Further, the estimated current value of Group I and Group II could be calculated using various inputs.  While Group I lists certain input values for estimating a current value, Group II recites an unspecific estimated current value that could be determined through various methods. Therefore, the estimated current value is not a common technical feature of Group I and Group II.
A search of the pertinent prior art reveals a US patent application publication, Johnson (US 2010/0257089), which teaches that it is known in the art to use a processor and input to a machine learning model for asset valuation. Since the prior art teaches the common technical feature there is no unity of invention and a restriction requirement is proper because the technical feature is not a special reference specifically technical feature as it does not make a contribution over the prior art. The Johnson reference, at paragraphs [0014, 0016-0020, 0045], teaches the use of a processor and input to a machine learning model for asset valuation substantially as claimed in claims 1 through 11, 20, 21, and 15 through 18, and further indicates that this feature could be applied to other data analysis techniques. The reference specifically suggests using use a processor and input to a machine learning model for asset valuation for assets comprising digital media.  
During a telephone conversation with Attorney James Keddie on 03 May 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1 through 11, 20, and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 through 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Warning 
Claims 20 and 21 could be objected to under 37 CFR 1.75(c) as being in improper form as a substantially duplicate claim if both claims 20 and 21 are construed to recite non-transitory computer readable mediums performing the method steps of claim 9.  See MPEP § 608.01(n).  Should claim 20 be amended to recite a statutory computer program product, the claim may not be examined on the merits because it would recite substantially duplicate claim language to that of claim 21.
Claim Objections
Claims 1 and 9 are object to because of the following informalities: claims 1 and 9 include dashes and bullet points.  See CFR 1.75(i), which states: “where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  See also MPEP 608.01(m). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 recites a hybrid product and process for a “computer program loadable into a memory communicatively connected or coupled to at least one data processor, comprising software for executing the method according to the method of claim 9 when the program is run on the at least one data processor.”  The claim language, as drafted, is unclear as to what statutory class the claim falls within.  Because the claim could be interpreted as software per se or alternatively as a method of Claim 9, the claim fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 21 recites a hybrid product and process for a “non-transitory processor-readable storage medium, having a program recorded thereon, where the program is to make at least one data processor execute the method according to Claim 9 when the program is loaded into the at least one data processor.” The claim language, as drafted, is unclear as to what statutory class the claim falls within.  Because the claim could be interpreted as method of claim 9 or alternatively as a non-transitory computer readable medium, the claim fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 11, 20, and 21
Taking claim 1 as representative, claim 1 recites at least the following limitations: obtaining a source file representing the intangible asset; analyzing the source file to identify at least one characteristic; classifying the source file to belong to at least one class from a set of predetermined classes; obtaining one or more evaluation parameters associated with the creator of the intangible asset; checking if there exists one or more historical values associated with the intangible asset in a second data source; obtaining at least one or more historical values associated with the intangible asset from the second data source; inputting to a machine learning model the selected class, the one or more evaluation parameters, and the at least one historical value obtained from the second data source; predicting a future value of the intangible asset based on the selected class, the one or more evaluation parameters, and the at least one historical value; and estimating the current value of the intangible asset based on the predicted future value for a pre-set time period. 
The limitations for analyzing, classifying, checking, predicting and estimating, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (categorizing and analyzing information at a high level of generality), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  The additional limitations for obtaining and inputting information amount to mere data gathering, and as a result constitute insignificant extra-solution activity (see MPEP 2106.05(g)).  The limitation for predicting future values are 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor, interface, and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic see MPEP 2106.05(f)).  For example, Applicant’s specification at page 15, lines 9-11: “Some or all these components10 can be implemented as specialized hardware and/or as software modules (e.g., specific computer-readable instructions) hosted on specialized or general processing hardware.” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. (see MPEP 2106.05(d)). The presence of a machine learning algorithm or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  The presence of machine learning algorithm and computer limitations do not necessarily make the claim rooted in computer technology.  Thus, the claim recites an abstract idea.
 Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2 through 8, 10 through 11, 20, and 21 include the abstract idea of the independent claims.  The dependent claims recite at least the following limitations: estimating a current value for a defined fraction of the intangible asset by dividing the estimated current value of the intangible asset by the preset number of fractions; the first data source is a social media source; obtaining a pre-set time period for which a future value of the intangible asset is to be predicted; sending at least one of the estimated current value of the intangible asset, and the estimated current value for a defined fraction of the intangible asset, to one or more user devices; identifying one or more non-linear relationships between one or more evaluation parameter and at least one class to which the source file has been classified to belong, and to base the prediction of the current value of the intangible asset at least partly on the one or more identified non-linear relationships; obtaining two or more evaluation parameters from at least one first data source, and identifying one or more non-linear relationships between two or more of the one or more evaluation parameters and to base the estimation of the current value of the intangible asset at least partly on the one or more identified non-linear relationship; applying a weight to one or more of the selected at least one class, the one or more evaluation parameters obtained from the first data source, and the at least one historical value, and in case a weight has been applied, predicting the future value of the intangible asset based on the weighted at least one selected class, the weighted one or more evaluation parameters obtained from the first data source, and the weighted at least one historical value. 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract  Therefore claims 1 through 11, 20, and 21 are ineligible.  The analysis above applies to all statutory categories of invention.
Regarding Claim 20, claim 20 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claim 20 recites “a computer program loadable into a memory” and Applicant's Specification fails to specifically exclude non-statutory interpretations of these features. The broadest reasonable interpretation of the abovementioned features include a software per se in view of their ordinary and customary meaning. As a result, claim 20 is rejected under 35 US.C. 101 for being directed to software per se.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 through 9, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over D’Loren (US 2005/0021434) in view of Johnson (US 2010/0257089).
Regarding Claim 1, D’Loren discloses a system (100) for estimating a current value (VCURRENT) using a digital representation of an intangible asset, the system (100) comprising:  (the system comprising a) projecting one or more sources of future cash flow expected to be generated by the intangible assets of the business enterprise.  D’Loren [para. 0013]. … FIG. 1 is a block diagram of an intellectual property valuation system that can be used in accordance with the present invention. In particular, data input device 2 can be used to input data representing the intellectual property portfolio to be evaluated. D’Loren [para. 0022]. … description the term Intellectual Property or "IP" will be used to define the intangible assets
a processor (110); a first interface (120) configured to enable communication between the processor (110) and one or more first data source (160) or one or more second data source (180); and a memory (140), wherein the processor (110) is configured to: (Device 4 filters the received data to determine which aspects of the received data are to be further analyzed by retrieving information regarding the data from various on-line databases, which aspects need to be transmitted to data processor.  D’Loren [para. 0022-0023]. … Device 4 may be any standard device which may interface with the various other databases using, for example, software which is compatible with the software systems of the various databases.  D’Loren [para. 0026]. … CPU 250 is the central processing unit of the system performing calculations and logic operations required to execute any programs. Read-only memory 252 and random access memory 254 constitute the main memory of the computer, and may be used to store simulation data.  D’Loren [para. 0054]): 
obtain a source file representing the intangible asset; (Device 4 filters the received data to determine which aspects of the received data are to be further analyzed by retrieving information regarding the data from various on-line databases, which aspects need to be transmitted to data processor.  D’Loren [para. 0022-0023].  
analyze the source file to identify at least one characteristic of the source file; classify the source file to belong to at least one class (C), from a set (SETc) of predetermined classes, based on the identified at least one characteristic of the source file; (Empirical database 12 may be a single database storing all the required empirical data, or may be comprised of several smaller databases each storing different required data used by the system. Empirical database may be any standard database. For example, if device 4 searches the DIALOG database and collects information that a specific patent has been cited over a 100 times, i.e., a citation indicator, data processor 6 might assign an importance factor of 10 on a scale of 1 to 10 to the citation indicator. Similarly, if device 4 determines that the patent was searched in only one class for the class indicator, data processor 6 might assign a 1 on a scale of 1 to 10 to the class indicator. Initially, the class and citation indicators may have the same relative importance. Data processor 6 may determine the values for the citation indicator and for the class factor by comparing the indicators to predetermined indicators having predetermined values. These predetermined indicators may be based upon collected indicators from known intellectual property portfolios. D’Loren [para. 0028]); 
obtain, via the first interface (120), one or more evaluation parameters (PEVAL) associated with a creator of the intangible asset from at least one first data source (160); (… device 4 can also access a full-text patent database to collect different types of information, which could be of two forms. The first type is information derived directly from the patents, such as the number of claims, the length of the independent claims, number of references cited, number of classes searched, whether the patent is a reissue or reexamination, number of years until patent expires or in which group the patent was examined and others. In addition, the indicators may include whether the inventor(s) is a U.S. or foreign citizen, or whether the current owner is U.S. or foreign based. … The second type of information may be derived from other patents. For example, this information might be how often the patent being evaluated has been cited as a reference for other patents. Similar information could also be collected for trademarks.  D’Loren [para. 0024-0025]);  
check if there exists one or more historical values (VHISTORY) associated with the intangible asset in a second data source (180); and, thereafter, obtain, via the first interface (120), at least one of said one or more historical values (VHISTORY) associated with the intangible asset from said second data source (180); (The second type of information may be derived from other patents. For example, this information might be how often the patent being evaluated has been cited as a reference for other patents. Similar information could also be collected for trademarks which are included in the intellectual property portfolio from such databases as DIALOG's FEDERAL TRADEMARK SCAN and STATE TRADEMARK SCAN, which store information regarding federal and state trademarks, respectively. D’Loren [para. 0025]. … The computer system in a preferred embodiment has the ability to employ both historical and prospective third party data and data unique to the underlying intangible asset. D’Loren [para. 0055]);
D’Loren fails to explicitly disclose input to a machine learning model (115):  the selected at least one class (C); the one or more evaluation parameters (PEVAL) obtained from the first data source; and the at least one historical value (VHISTORY), if at least one historical value (VHISTORY) has been obtained from said second data source; 3Atty Dkt. No.: BRANN-020wherein the machine learning model (115) is configured to predict a future value (VFUTURE) of the intangible asset based on the selected at least one class (C), the one or more evaluation parameters (PEVAL) obtained from the first data source, and the at least one historical value (VHISTORY). John discloses these limitations. (Data Mining or Machine Learning method: A method of building a model to make predictions about the value of variables or about the identity or category of variables, by examining relevant data and constructing a relationship that may be used to make predictions given subsequent data,  Johnson [para. 0020]. …  And 303 Augment IP Descriptions by Value Prediction using data mining or machine learning methods or expert third-party evaluations, or evaluations obtained from social networking information. Johnson [para. 0039]. … Obtaining data from similar or equivalent intellectual property holdings. 902 Constructing estimates of the value via predictive models using data mining or machine learning methods. Johnson [para. 0045]).  It would have been obvious to one of ordinary skill in the art of asset valuation before the effective filing date of the claimed invention to modify the valuation function of D’Loren to include using a machine learning model as taught by Johnson in order to a system that can provide market liquidity for intellectual property holdings.  Johnson [para. 0009].
estimate, by the processor (110) or the machine learning model (115), the current value (VCURRENT) of the intangible asset based on the predicted future value (VFUTURE) for a pre-set time period (T).  (…regression analysis based on computer models of the brand can be used over a period of time to determine the current value of the projected revenues from the brand over the pre-determined period. It will be apparent that computer models of this type may take into account the lifecycle of various brands involved, the term of one or more patents owned by the business, and others. In this way, according to the invention, future income streams, which are to be derived from separated intangible assets, are quantified and may be sold or licensed to a separate entity.  D’Loren [para. 0012-0013, 0027]).     
 Regarding Claim 3, D’Loren and Johnson combined disclose a system wherein each of said at least one first data source (160) is a social media source. D’Loren fails disclose a data source as a social media source.  Johnson discloses this limitation. (FIG. 3 illustrates obtaining machine learning methods or expert third-party evaluations, or evaluations obtained from social networking information.  Johnson [0039]).  It would have been obvious to one of ordinary skill in the art of data acquisition before the effective filing date of the claimed invention to modify the data collection function of D’Loren to include social media data sources as taught by Johnson in order to provide a system that can provide market liquidity for intellectual property holdings.  Johnson [para. 0009].
Regarding Claim 4, D’Loren and Johnson combined disclose a system wherein the processor (110) is further configured to obtain a pre-set time period (T) for which a future value (VFUTURE) of the intangible asset is to be predicted. (For example, regression analysis based on computer models of the brand can be used over a period of time to determine the current value of the projected revenues from the brand over the pre-determined period. D’Loren [para. 0012]). … Data input device 2 is a standard input device and need not be considered in detail. Data entered in device 2 is transmitted to database access device 4. D’Loren [para. 0022].
Regarding Claim 5, D’Loren and Johnson combined disclose a system further comprising a second interface (130), wherein the processor (110) is further configured to: send at least one of the estimated current value (VCURRENT) of the intangible asset, and the estimated current value for a defined fraction of the intangible asset, to one or more user devices (1501...n) via the second interface (130).  (The output may be displayed on any display, such as the display systems for electronic data processing equipment. D’Loren [para. 0030]. … A display interface  
Regarding Claim 6, D’Loren and Johnson combined disclose a system wherein the machine learning model (115) is further configured to identify one or more non-linear relationship between one or more evaluation parameter PEVAL and at least one class C to which the source file has been classified to belong, and to base the prediction of the current value (VCURRENT) of the intangible asset at least partly on the one or more identified non-linear relationship. (Data Mining or Machine Learning method: A method of building a model to make predictions about the value of variables or about the identity or category of variables, by examining relevant data and constructing a relationship that may be used to make predictions given subsequent data, including but not limited to the methods of: AdaBoost, artificial neural networks, auto-regressive integrated moving averages, bagging, Bayesian analysis clustering, Bayesian influence networks, … density-based clustering, … incremental conceptual clustering, inductive logic programming, inferred rules, Kalman filtering, kernel methods, k-means clustering, k-medoids clustering, latent semantic indexing, linear regression, Logit regression, multi-resolution grid clustering, non-linear regression, one-R, principal component analysis, radial basis functions, regression tree approaches, robust clustering using links, rough-set classifiers, Self-organizing maps, stacking, support vector machines, the direct hashing and pruning algorithm, the dynamic itemset counting algorithm, time-series learning, unsupervised learning, vertical itemset partitioning algorithms, vertical-layout algorithms, Voronoi diagrams, wagging, wavelets, and zero-R. Johnson [para. 0020]).  It would have been obvious to one of ordinary skill in the art of asset valuation before the effective filing date of the claimed 
Regarding Claim 7, D’Loren and Johnson combined disclose a system wherein the processor (110) is configured to obtain, via the first interface (120), two or more evaluation parameters (PEVAL) from at least one first data source (160), and wherein the machine learning model (115) is further configured to identify one or more non-linear relationship between two or more of the one or 4Atty Dkt. No.: BRANN-020 more evaluation parameters (PEVAL) and to base the estimation of the current value (VCURRENT) of the intangible asset at least partly on the one or more identified non-linear relationship. ((Data Mining or Machine Learning method: A method of building a model to make predictions about the value of variables or about the identity or category of variables, by examining relevant data and constructing a relationship that may be used to make predictions given subsequent data, including but not limited to the methods of: AdaBoost, artificial neural networks, auto-regressive integrated moving averages, bagging, Bayesian analysis clustering, Bayesian influence networks, … density-based clustering, … incremental conceptual clustering, inductive logic programming, inferred rules, Kalman filtering, kernel methods, k-means clustering, k-medoids clustering, latent semantic indexing, linear regression, Logit regression, multi-resolution grid clustering, non-linear regression, one-R, principal component analysis, radial basis functions, regression tree approaches, robust clustering using links, rough-set classifiers, Self-organizing maps, stacking, support vector machines, the direct hashing and pruning algorithm, the dynamic itemset counting algorithm, time-series learning, unsupervised learning, vertical itemset partitioning algorithms, vertical-layout algorithms, 
Regarding Claim 8, D’Loren and Johnson combined disclose a system wherein the machine learning model is further configured to apply a weight to one or more of the selected at least one class (C), the one or more evaluation parameters (PEVAL) obtained from the first data source, and the at least one historical value (VHISTORY); (The determined worth indicators are then transmitted to an indicator weighing device 8, which prioritizes each of the indicators against each other based upon predetermined weighing schemes, which have been determined from known portfolios by also consulting empirical database 12. D’Loren [para. 0028-0030]);
and, in the case a weight has been applied, predicting the future value (VFUTURE) of the intangible asset based on the weighted at least one selected class (C), the weighted one or more evaluation parameters (PEVAL) obtained from the first data source, and the weighted at least one historical value (VHISTORY). (The weighted indicators are transmitted to indicator comparing device 10, which compares the collection of worth indicators to collections of worth indicators from known intellectual property portfolios by consulting database 12 storing the empirical data. Known distribution or estimation techniques could be used to determine the closest matching known intellectual property portfolio to the intellectual property portfolio which is to be evaluated. Finally, the system may output an approximate value of the evaluated 
Regarding Claims 9 and 11, claims 9 and 11 recite substantially similar limitations to those of claims 1 and 5 respectively.  Therefore claims 9 and 11 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 9 and 11 are directed to a computer-implemented method for estimating a current value using a digital representation of an intangible asset which is taught by D’Loren at paragraph [0002, 0013]: “This invention relates generally to the field of computer-assisted business methods, specifically to data processing systems and methods for managing corporate assets.”    
Regarding Claim 20, D’Loren and Johnson combined disclose a computer program loadable into a memory communicatively connected or coupled to at least one data processor, comprising software for executing the method according any of to the method of claim 9, when the program is run on the at least one data processor. (D’Loren fails to teach the limitation.  Johnson teaches the limitation. (Note that in the following discussion, the word "processor" is used in a generic sense, which indicates merely the ability to execute computer language instructions. The processor can actually be implemented as a virtual machine, and the computer implemented steps can be executed within either a "heavyweight" process or a thread running on such a machine or processor. Johnson [para. 0014]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the teachings of D’Loren to include the method steps executable by a non-transitory computer readable medium as taught by Johnson for allowing 
Regarding Claim 21, D’Loren and Johnson combined disclose a non-transitory processor-readable storage medium, having a program recorded thereon, where the program is to make at least one data processor execute the method according to claim 9 when the program is loaded into the at least one data processor.  D’Loren fails to teach the limitation.  Johnson teaches the limitation. (Note that in the following discussion, the word "processor" is used in a generic sense, which indicates merely the ability to execute computer language instructions. The processor can actually be implemented as a virtual machine, and the computer implemented steps can be executed within either a "heavyweight" process or a thread running on such a machine or processor. Johnson [para. 0014]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the teachings of D’Loren to include the method steps executable by a non-transitory computer readable medium as taught by Johnson for allowing software systems that can exploit these architectures to become increasingly practical for business, scientific, and consumer applications. Johnson [para. 0014]. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D’Loren (US 2005/0021434) in view of Johnson (US 2010/0257089), in further view of  Jhunjhunwala (US 2014/0297563).
Regarding Claim 2, D’Loren discloses buying and selling of intangible asset stock (At 300, FIG. 3 illustrates a Grantor Trust. At 162, the Grantor Trust buys the notes sold by the Owner a system (100), wherein the processor (110) is further configured to estimate a current value for a defined fraction of the intangible asset, by dividing the estimated current value (VCURRENT) of the intangible asset by a preset number of fractions
Regarding Claim 10, claim 10 recites substantially similar limitations to those of claim 2.  Therefore claim 10 is rejected based upon the same prior art combination, reasoning, and rationale.  Claim 10 is directed to a computer-implemented method for estimating a current value using a digital representation of an intangible asset which is taught by D’Loren at paragraph [0002, 0013]: “This invention relates generally to the field of computer-assisted business methods, specifically to data processing systems and methods for managing corporate assets.”    
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Barney (US 7962511) – The present invention compliments and improves upon traditional valuation approaches by providing an objective, statistical-based rating method and system for independently assessing the relative breadth ("B"), defensibility ("D") and commercial relevance ("R") of individual patent assets and other intangible intellectual property assets according to a determined statistical accuracy.
Ouderkirk et al. (US 2019/0066219) - method and an apparatus for deducing patent value through analysis of inventor capabilities. In addition, a method and an apparatus for evaluating inventors and groups of inventors capabilities in consistently producing high impact inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623